This is a companion case to the cast of Lindsey Coleman v. State (No. A-3422) 17 Okla. Crim. 716, 189 P. 759, this day decided. The questions involved in this appeal are identical with those involved in the appeal in the Coleman Case, and the Attorney General had also filed in this case a brief in the nature of a confession of error upon the same ground as in the Coleman Case. For the reasons stated by this court in the opinion in the case of Lindsey Coleman v. State, No. A-3422, the judgment of conviction in this case is reversed, and the cause remanded to the district court of Tulsa county for further proceedings not inconsistent with the opinion rendered in the case of Lindsey Coleman v. State, supra.